Title: From Thomas Jefferson to William Thornton, 12 March 1806
From: Jefferson, Thomas
To: Thornton, William


                        
                                                
                            
                            
                        Mar 12. 1806.
                        
                  Th: Jefferson requests the favour of Dr. Thornton & family to dine with him on Saturday 15th., at half
                            after three
                  
                  The favour of an answer is asked.
                    